UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6183


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELVIN QUICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:96-cr-00134-FDW-6)


Submitted:   May 2, 2012                      Decided:   May 10, 2012


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melvin Quick, Appellant Pro Se.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Melvin   Quick      appeals   the   district     court’s     order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we    affirm    for   the

reasons stated by the district court.             United States v. Quick,

No. 3:96-cr-00134-FDW-6 (W.D.N.C. Jan. 24, 2012).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2